ACCEPTED
                                                                                  03-16-00301-CV
                                                                                        12697356
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             9/14/2016 1:29:49 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                  CAUSE NO. 03-16-00301-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
      In the Court of Appeals for the Third   Judicial District AUSTIN, TEXAS
                        At Austin, Texas                   9/14/2016 1:29:49 PM
                                                              JEFFREY D. KYLE
                                                                   Clerk



                      MARGARET REID,

                           Appellant,

                                v.

  SETON HOSPITAL, MICHAEL BREEN, AND ANN CZARNIK

                            Appellees




      ON APPEAL FROM THE 53RD DISTRICT COURT
               TRAVIS COUNTY, TEXAS
              CAUSE NO. D-1-G-15-003300
             HONARABLE KAREN CRUMP




UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE BRIEF
             OF APPELLEE ANN CZARNIK



             BRUSTKERN FLOCOS &ASSOCIATES
                            Tim Flocos
                       TX Bar No. 24033697
                  611 West 14th Street, Suite 200
                        Austin, Texas 78701
                       Phone: 512.467.6076
                       Fax: 512.467.6550
                        tim@timflocos.com
          Attorney for Defendant, Ann Czarnik - Appellee
Attorney for Plaintiff/Appellant Margaret Reid
THE SARFO LAW FIRM
Samuel Adjei Sarfo
TX Bar No. 24071896
1703B Burton Drive
Austin, Texas 78701
Phone: 512.297.0227
Fax: 512.441.3413
Email: lawyersarfo@yahoo.com


Attorney for Defendants’/Appellees Seton Hospital and Michael Breen
Norton Rose Fulbright US LLP
Daphne Andritsos
TX Bar No. 00793266
98 San Jacinto Blvd, Suite 110
Austin, Texas 78701-4225
Phone: 512.536.5412
Fax: 512.536.4598
Email: enmaprice@nortonrosefulbright.com


TO THE HONORABLE JUDGE OF THE THIRD COURT OF APPEALS:

        COMES NOW, Appellee Ann Czarnik, and files this her Motion to Extend Time to File

Brief pursuant to Tex. R. App. Proc. 10.5(b) and 38.6(d), and would respectfully show the Court:

        1. Appellant is Margaret Reid; Appellees are Seton Hospital, Micheal Breen, and Ann

Czarnik.

        2. Counsel for Appellant Reid and counsel for Appellees Seton Hospital and Micheal

Breen are all unopposed to this motion as evidenced in the certificate of conference below.

        3. Appellee Czarnik’s response brief on the merits is due to be filed with this Court on

September 15, 2016.

        4. Appellees seek a 10-day extension of time to file Appellee’s brief, to September 25,

2016.

        5. This is Appellee’s first request to extend time for filing her response brief.
        6. Due to unexpected events lead counsel for Appellee has become unavailable during the

time the brief is to be filed.

        7. Counsel for Appellee seeks this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.

        8. All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Texas Rule of Appellate

Procedure 10.2.

                                      PRAYER FOR RELIEF

        For the reasons set forth above, Appellee requests that this Court grant this First Motion

to Extend Time to File Appellee’s Brief and extend the deadline for filing the Appellee’s Brief

up to and including September 25, 2016.


                                                       Respectfully submitted,



                                               ____________________________________
                                               Tim Flocos, TX Bar No. 24033697
                                               BRUSTKERN FLOCOS &ASSOCIATES
                                               611 West 14th Street, Suite 200
                                               Austin, Texas 78701
                                               Phone: 512.467.6076
                                               Fax: 512.467.6550
                                               tim@timflocos.com
                                               Attorney for Defendant, Ann Czarnik - Appellee
                                  Certificate of Conference

       Pursuant to TEX. R. APP. P. 10.1(5), I certify that the undersigned conferred with
counsel for Plaintiff/Appellant Margaret Reid and counsel for Defendants’/Appellees Seton
Hospital and Michael Breen who indicated that they do not oppose this motion.




                                            Tim Flocos


                                    Certificate of Service

      I hereby certify that on September 14th, 2016 a copy of the foregoing Motion to Extend
Time was delivered to the following parties by e-mail and the Court’s E-filing system:


Samuel Adjei Sarfo
TX Bar No. 24071896
THE SARFO LAW FIRM
1703B Burton Drive
Austin, Texas 78701
Phone: 512.297.0227
Fax: 512.441.3413
Email: lawyersarfo@yahoo.com
Attorney for Plaintiff/Appellant Margaret Reid


Daphne Andritsos
TX Bar No. 00793266
Norton Rose Fulbright US LLP
98 San Jacinto Blvd, Suite 110
Austin, Texas 78701-4225
Phone: 512.536.5412
Fax: 512.536.4598
Email: enmaprice@nortonrosefulbright.com
Attorney for Defendants’/Appellees Seton Hospital and Michael Breen




                                            Tim Flocos